Citation Nr: 1610989	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09 25-937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to July 1986.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Houston, Texas certified the appeal to the Board.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

During the Board hearing, the Veteran indicated that he was unable to work because of his service-connected knee disabilities, raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that a claim for TDIU was denied in a May 2015, and that the Veteran filed a notice of disagreement (NOD) with the denial in August 2015.  Because the Agency of Original Jurisdiction (AOJ) is currently processing the NOD and because no claim for an increased evaluation for the service-connected knees is before the Board, the Board does not have jurisdiction of the issue at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Virtual VA contains a March 2014 VA etiological opinion; all other documents are duplicative of documents located in VBMS or are irrelevant to the issue on appeal.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

This case is being remanded for outstanding records.  During the Board hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  See Bd. Tr. Hrg. at 9.  In addition, the claims file indicates that the Veteran has received VA vocational rehabilitation benefits.  Because these records are not associated with the claims file and might be relevant to his claim, an attempt should be made to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, in August 2006, the Veteran submitted an authorization form to obtain records from a private medical facility (Geisinger Medical Center) and various VA facilities.  Although the Veteran has submitted portions of these records, it is unclear whether full copies have been obtained.  Therefore, on remand, the AOJ should ensure that full copies of these records have been obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his claimed psychiatric disorder, to include Geisinger Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA facility, to include the Portsmouth VA Outpatient Clinic, Dallas VA Medical Center, South Texas Veterans Health Care System, and Kerrville Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact all necessary sources to obtain the Veteran's complete VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


